Title: [Diary entry: 1 September 1786]
From: Washington, George
To: 

Friday 1st. Mercury at 62 in the Morning—68 at Noon and 65 at Night. A heavy dull Morning, with little wind—close and warm all day—at least till abt. 2 oclock when the wind sprung up from the Eastward. Doctr. Craik went away after Breakfast. About 10 oclock I set out for Mr. Triplets—called upon Lund Washington. Mrs. French required more time for consideration before she could determine to give a lease for her life—but he agreed to sell me Manleys Land on the following terms—viz.— I to pay Three pounds pr. Acre, and to pass my bond therefor, payable on demand with an interest of 5 pr. Ct. pr. Ann. till discharged—The money not to be called for Only as the Children

come of age, or may require it—When the interest becomes due my Bond to be given for the same in order that the sum may be accumulating for their benefit instead of paying the cash. In returning home I passed by my Meadow at the Mill—Dogue run & Muddy hole plantations. Found that the rains had been so constant & heavy that an entire stop had put to the sowing of Wheat among the Corn and to my ditching in the middle of the meadow at the mill but that the grds. which I had ordered to be broke up at the Ferry and Muddy hole and in the Neck was advancing very well. Took 8 dozes of the red bark to day.